Citation Nr: 0112772	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  98-01 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $11,169.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active military service from March 1941 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from an October 1997 decision of the 
Department of Veterans Affairs (VA) Waco Regional Office (RO) 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of pension benefits on 
the basis that the veteran's request for waiver was not 
timely filed.  

The veteran appealed the RO determination, and in a May 1999 
decision, the Board determined that the veteran's waiver 
request had been timely filed under 38 U.S.C.A. § 5302 (West 
1991).  After reaching that determination, the Board remanded 
the matter to the RO for additional development and 
consideration of the issues of the validity of the debt and 
waiver of recovery of the overpayment.  

Pursuant to the Board's remand, the RO provided the veteran 
an accounting in July 1999.  He was also afforded the 
opportunity to submit evidence regarding his income for the 
period during which the overpayment in question was created.  
He neither responded nor expressed further disagreement with 
the amount or validity of the debt.  Thus, as the Board is 
satisfied that the debt at issue here was properly created, 
the question need be examined no further.  See Schaper v. 
Derwinski, 
1 Vet. App. 430, 434 (1991).

In that regard, it is noted that a review of the record 
indicates that a portion of the $11,169 overpayment assessed 
in this case has been recouped.  Based on the RO's audit 
calculations, a balance of $7,469 remained as of July 1999 .  
However, in accordance with Franklin v. Brown, 5 Vet. App. 
190 (1993), the Board will consider waiver of the entire 
overpayment in the calculated amount of $11,169.

It is also noted that in October 2000, the veteran testified 
at a hearing before the undersigned at the RO.  
Unfortunately, the audio recording of that hearing was lost; 
thus, a transcript is not of record.  By March 2001 letter, 
he was advised that the audio recording of his hearing had 
been lost and he was offered another Board hearing.  By 
letter in April 2001, he declined; thus, the Board will now 
proceed with consideration of this appeal.

Finally, it is noted that, since the most recent Supplemental 
Statement of the Case was issued in August 1999, the veteran 
submitted another Financial Status Report in January 2001.  
In April 2001, his representative waived initial RO 
consideration of this evidence in accordance with 38 C.F.R. § 
20.1304(c) (2000).  Thus, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, including the January 2001 Financial Status Report.


FINDINGS OF FACT

1.  The RO has calculated the veteran was paid $11,169 in VA 
nonservice-connected disability pension benefits to which he 
had no legal entitlement.

2.  The overpayment at issue was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.

3.  He was at fault in creating the debt, repayment of which 
would not produce undue financial hardship or deprive him of 
the basic necessities of life, nor would it defeat the 
purpose for which pension benefits were intended, and failure 
to recover the overpaid benefits would result in unfair gain 
to the veteran; these elements outweigh any other 
considerations with regard to equity and good conscience.


CONCLUSION OF LAW

Recovery of the $11,169 overpayment of pension benefits would 
not violate the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board concludes that although the 
veteran's claim was decided by the RO before enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), a remand for additional 
action by the RO is not warranted as VA has already met its 
obligations to the veteran under that statute.  The record 
indicates that, given the facts of this case, there is no 
reasonable possibility that any further assistance to the 
veteran would aid in substantiating his claim.  Moreover, he 
has not identified any evidence not already obtained which 
would be favorable to his claim.  The Board further notes 
that he has been informed, including via Statements of the 
Case, of the nature of the evidence needed to substantiate 
his claim.  Consequently, the Board finds that VA has fully 
satisfied its duty to the veteran under VCAA.  As the RO 
fulfilled the duty to assist, and because the change in law 
has no material effect on adjudication of this claim, the 
Board finds that it can consider the merits of this appeal 
without prejudice to him.  Bernard v Brown, 4 Vet. App. 384 
(1993). 

I.  Factual Background

A review of the record shows that, effective January 1976, 
the RO awarded the veteran VA pension benefits, including an 
additional allowance for a spouse.  Attached to the award 
letter were VA Forms 21-6896 and 21-6897, which advised him 
that he was required to notify the VA immediately of any 
change in his family income, and that failure to promptly 
inform the VA of such changes would result in the creation of 
an overpayment of benefits that would be subject to recovery.  

Effective in January 1980, the veteran's pension was 
discontinued because his expected family income exceeded the 
income limit provided by law.  

In June 1982, the veteran reapplied for VA pension benefits, 
stating that his family income had changed.  Based on his 
reports of family income, his nonservice-connected pension 
was restored, effective June 1982.  By June 1982 award 
letter, he was advised that he had been awarded an additional 
allowance for his spouse and that any change in the number or 
status of his dependents must be reported promptly to VA.  

As a condition to the continued receipt of his VA pension 
benefits, the veteran was required to complete annual 
Eligibility Verification Reports (EVR), beginning in 1985.  
The EVR form requested that he provide information about all 
family income from any source.  On his EVRs received in 
December 1988, December 1989, and December 1990, the veteran 
reported that he and his wife each received a monthly Social 
Security benefit, as well as $50 annually in interest and 
dividend income.  He indicated that they had no income from 
any other source.  Based on these EVRs, the RO continued his 
pension award.  He was again notified on these occasions that 
the amount of his pension depended on family income, and that 
he was required to report all income from any source.

Thereafter, the RO discovered that the veteran and his spouse 
had received additional income in 1989, which had not 
previously been reported.  By October 1991 letter, the RO 
notified the veteran that his gross countable income for 
1989, after deducting medical expenses, was well in excess of 
the prescribed income limit for VA pension purposes.  
Accordingly, the RO proposed to terminate his pension 
retroactively.  By October 1991 letter, the veteran responded 
that termination of his pension would result in a financial 
hardship.  He indicated that "all of the money is gone 
now," and that "I must have this income to live."

By January 1992 letter, the RO notified the veteran that his 
monthly pension had been terminated effective February 1989, 
as he and his spouse had received income well in excess of 
the prescribed income limits for VA pension purposes.  He was 
advised that the RO action had resulted in an overpayment 
which was subject to recovery.  He was subsequently advised 
that his overpayment amounted to $11,169.

By February 1992 letter, the veteran indicated that the 1989 
income that his wife had received did not belong to him, nor 
was it available to him.  He also requested a review of his 
account and emphasized that termination of his pension would 
cause financial hardship.  In June 1992, the veteran 
indicated that all of his farming income had been spent on 
expenses; thus, he had no profit from his farm.

In June 1999, the veteran submitted a Financial Status Report 
on which he indicated monthly income for him and his spouse 
of $1,279 and monthly expenses of $1,169, for a total monthly 
surplus of $110.  He indicated that their assets consisted of 
two cars, a lake cabin, $485,000 in real estate, and $24,000 
in U.S. savings bonds.  

By June 1999 decision, the Committee denied the veteran's 
request for waiver of recovery of the $11,169 pension 
overpayment.  In its decision, the Committee found that, 
although the veteran had been advised that he was obligated 
to report all income, he had nonetheless failed to do so, 
thereby creating an overpayment.  However, the Committee 
determined that the veteran did not intentionally mislead VA 
or engage in fraud.  The Committee also found that the 
veteran's monthly expenses did not exceed his monthly income; 
thus, he could repay the debt without creating undue 
financial hardship.

In January 2000, the veteran submitted another Financial 
Status Report on which he indicated that the monthly income 
for him and his spouse was $1,585 and that their monthly 
expenses were $1,541, for a total monthly surplus of $44.  He 
indicated that their assets included $18,000 cash and $30,000 
in U.S. savings bonds.  He also indicated that he could pay 
$50 monthly toward his VA debt.

II.  Analysis

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, any indication that the veteran 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with his receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment.  This parallels the "clean hands" doctrine 
familiar in equity cases; only if a veteran is free from all 
taint of fraud in connection with his claim for benefits may 
waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555 
(1992).

In this case, the Committee has determined that the veteran 
was free from fraud, misrepresentation or bad faith in the 
creation of the instant overpayment.  The Board concurs in 
that finding.  As the Board has found that the veteran's 
actions did not represent fraud, misrepresentation or bad 
faith, the next issue which must be addressed is whether the 
collection of the debt would be contrary to the principles of 
equity and good conscience.

The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2000).  In such a 
determination, consideration will be given to six elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 
(2000).

The first element is "fault of the debtor," defined as 
"[w]here actions of the debtor contribute to creation of the 
debt."  38 C.F.R. § 1.965(a)(1) (2000).  In this case, the 
Board finds that the fault in the creation of the overpayment 
at issue lies exclusively with the veteran, as it was caused 
solely by his incorrect reporting of family income and 
assets.  The record reveals that he was repeatedly and 
clearly advised that the rate of his pension was directly 
related to his family income and that an adjustment in the 
payments would be made whenever his income changed.  He was 
also repeatedly advised of the importance of promptly 
reporting relevant and accurate financial information to VA.  
In sum, his failure to provide an accurate report of his 
income resulted in an overpayment.

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (2000).  This element requires weighing 
the fault of the debtor against the fault of VA.  In that 
regard, it is clear that the debt was created solely due to 
the veteran's failure to report his income accurately.  The 
Board finds that VA bears no fault in the creation of this 
debt; rather, pension was awarded in reliance on financial 
information he provided.  Moreover, the record shows VA took 
prompt action once the additional income was discovered.

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3) (2000).  The 
most recent Financial Status Report completed by the veteran 
showed that his monthly income exceeded his monthly expenses 
by $44.  He and his spouse also apparently have significant 
assets, including $18,000 in cash and $30,000 in U.S. savings 
bonds.  The Board finds that this evidence is indicative of 
the veteran's ability to repay his debt to VA.  After 
carefully analyzing the veteran's financial status, it is the 
Board's opinion that repayment of the outstanding 
indebtedness would not preclude him from providing the basic 
necessities of life to himself and his family.

It is also noted that the fourth element concerns whether 
recovery of the overpayment would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(2000).  In this case, the pension benefits paid to the 
veteran derive from a needs-based program intended to assure 
that beneficiaries are able to meet their basic needs.  In 
this case, the veteran currently receives income from Social 
Security Administration and has cash assets, sufficient to 
provide for his basic needs.  Thus, recovery of the 
overpayment would not defeat the purpose of the benefits 
originally authorized.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2000).  
In this case, the veteran received additional VA benefits to 
which he was not entitled under the law.  Under the 
circumstances in this case, nonrecovery of such a windfall 
would clearly produce unjust enrichment and unfair gain to 
the veteran; such a situation cannot be justified here 
especially in connection with a VA program where currently 
there are many needy recipients vying for limited government 
resources.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (2000).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that he did so.

After carefully weighing all relevant factors set forth 
above, the Board finds that recovery of the overpayment of 
$11,169 overpayment would not be against the principles of 
equity and good conscience.  Thus, waiver of recovery of the 
overpayment is denied.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 
1.962, 1.963.

In closing, it is noted that the veteran may attempt to 
negotiate a compromise repayment of the overpayment at issue 
in this case with the RO.  A review of the record indicates 
that he has already begun repayment of the debt at issue and 
has indicated that he is able to pay $50 monthly towards his 
debt.  In any event, however, the Board does not have 
jurisdiction over and there is no right of appeal from an RO 
decision on a compromise offer.  38 C.F.R. § 1.958 (2000).


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $11,169 is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

